Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 24 August 2020, the following has occurred: Claims 1, 14 and 24 have been amended; Claim 11 has been canceled
Claims 1-2, 4-10, 12-15, 17 and 22-26 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 August 2020 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-15, 17 and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 14 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite apparatus (system) and method for guiding a clinician to address unaddressed aspects of a report. The limitations of,
Claim 1
[… obtain …] physiological information; generate and [… output …] preliminary report […]; receive and [… output …], finding codes from the input selected by the clinician for inclusion in the preliminary report; generate and [… output …] suggested finding codes for potential inclusion in the preliminary report based on an anatomical region addressed by the preliminary report and finding codes already selected for inclusion in the preliminary report; update the [… outputted …] finding codes […] based on at least one of the clinician selected finding codes and physiological information; [… obtain …] one or more user inputs indicative of a selection of one or more of the displayed finding codes; and generate a completed report from the selected displayed finding codes to assess a state of a patient.
Claim 14
[… obtain …] physiological information […]; generating a [… output …] of a preliminary report […]; generating and [… outputting …] one or more suggested finding codes for the clinician to select among […] based on an anatomical region addressed by the preliminary report and finding codes already selected for inclusion in the preliminary report; receiving a clinician's selection of one or more of the suggested finding codes from a user input and incorporating the selected finding code in the preliminary report; and updating the [… outputted …] finding codes based on the one or more of the clinician selected finding codes and physiological information; [… obtaining …] one or more user inputs indicative of a selection of one or more of the displayed finding codes: and generating a completed report from the selected displayed finding codes to assess a state of a patient.
Claim 24
[… obtain …] physiological information including at least an echocardiogram; [… output …] echocardiogram images from the echocardiogram […]; [… output …] a preliminary report […]; [… output …] suggested finding codes […] based on an anatomical region addressed by the preliminary report and finding codes already selected for inclusion in the preliminary report; receive, via the at least one user input device, selection of finding codes from the suggested finding codes [… output …] and including the selected finding codes in the preliminary report [… output …]; update the suggested finding codes [… outputted …] based on the finding codes included in the preliminary report; [… obtaining …] one or more user inputs indicative of a selection of one or more of the displayed finding codes; and generate a completed report from the selected displayed finding codes to assess a state of a patient.
, as drafted, is a system that, under its broadest reasonable interpretation, covers a method of a method of managing organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a workstation, a display device, a user input device including at least a one of a keyboard, a mouse, and a touch overlay, and one or more processors, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a workstation, a display device, a user input device including at least a one of a keyboard, a mouse, and a touch overlay, and one or more processors, which implements the abstract idea. The workstation, a display device, a user input device including at least a one of a keyboard, a mouse, and a touch overlay, memory, and one or more processors are recited at a high level of generality (i.e., general purpose computers/components performing/ implementing generic computer functions; see applicant’s specification Figure 1, page 4, paragraph 4) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claims recite the additional elements of “receive physiological information” and displaying data in various panels on a display. The receiving step is recited at a high level of generality (i.e., as a general means of transmitting of data) and amounts to mere receipt of data, which is a form of extra solution activity. The displaying data in various panels on a display is recited at a high level of generality (i.e., as a generic display interface for presentation of information 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a workstation, a display device, a user input device including at least a one of a keyboard, a mouse, and a touch overlay, and one or more processors, to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
	Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receive physiological information” and were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The “receive physiological information” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The displaying data in various panels on a display has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Morsch (2009/0070140): seen below but at least Figures 2-3, elements 104, 106 and 108; St. Martin (2006/0247545): Figure 10, paragraph [0065]; Stroup (2007/0016440): Figure 15 and paragraph [0150]; displaying of data in various panels on a display is well-
Claims 2, 4-10, 12-13, 15, 17, 22-23 and 25-26 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claim 2 recites the additional element of memory, however it is recited at a high level of generality (i.e., general purpose computers/components performing/ implementing generic computer functions; see applicant’s specification Figure 1, page 4, paragraph 4) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a memory, to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Claims 4-10, 12-13, 15, 17, 22-23 and 25-26 do not recite any additional elements and simply further define the abstract idea, and therefore are not sufficient for providing a practical application or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 5-7, 9-15, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2009/0070140 (hereafter “Morsch”), in view of U.S. Patent App. No. 2015/0278457 (hereafter “De la Torre”), in view of U.S. Patent App. No. 2015/0356646 (hereafter “Spitznagel”).

Regarding (Currently amended) claim 1, Morsch teaches a guided structured reporting apparatus for guiding a clinician to address unaddressed aspects of a report (Morsch: Figures 1-3, 5, paragraph [0026], “FIG. 1 is a functional diagram illustrating a system 100 for providing a visual aid during physician documentation generation and/or medical coding of a medical procedure”. The Examiner notes that documentation of a medical procedure is creation of a report, and further the visualization contains a report section, Figures 2-3, 5, element 104), the apparatus comprising:
	--a workstation including a display device configured to display physiological information, and an input configured to receive one or more inputs from a clinician (Morsch: Figure 1B, elements 150, 164, 166, and paragraphs [0032]-[0033], “the visual system 100 implemented as software or a set of machine executable instructions executing on a computer system 150… The computer system can optionally include other peripheral devices, such as an input device 164 and a display device 166”. See also, paragraphs [0008], [0014]);
--one or more computer processors connected to the workstation (Morsch: Figure 1B, element 152, and paragraph [0032]-[0033], “The computer system 150 includes a central processing unit (CPU) 152”), the one or more computer processors being configured to:
anatomical diagrams associated with a medical procedure are provided”, paragraphs [0027]-[0028], “The NLP engine 120 is designed to recognize, extract, and codify surgical procedures… by accessing the database of vascular anatomy data 142”, paragraph [0041], “a medical coder can open up physician documentation or a patient record in the report panel 104 to perform coding of surgical procedures”. As well as, at least, paragraphs [0025], [0035]-[0036], [0052]. The Examiner notes the medical documentation associated with a medical procedure accessed by the system on a database is similar to how applicant describes receiving the physiological information on page 4, paragraph 4, and what the physiological information on page 12, paragraph 3 of applicant’s specification (in particular patient records or images/diagrams));
--generate and display preliminary report on the display device (Morsch: Figures 2-3, 5, element 104, paragraph [0008], “provide a graphical user interface. The graphical user interface includes a text display region to display textual descriptions associated with a medical procedure. The graphical user interface also includes a medical code display region to display user selectable medical codes corresponding to the displayed textual descriptions. The graphical user interface includes a diagram display region to display one or more anatomical diagrams associated with a medical procedure. At least one diagram includes one or more user selectable regions corresponding to the user selectable medical codes”, paragraphs [0035]-[0036], “an exemplary visual layout of a graphical user interface (GUI) 200. The GUI 200 enables bi-directional communication between the user and the system with natural language processing functions to provide documentation and coding of medical procedures, such as interventional surgical procedures… for purposes of coding or documentation. The NLP Engine 120 assigns medical codes from narrative text using techniques… the NLP Engine 120 is capable 
--the preliminary report being displayed on the displayed device in a structured reporting panel (Morsch: Figures 2-3, 5, element 104, and paragraph [0039], “The first user-interactive area 104, labeled in FIG. 2 as Report Panel, is designed to display narrative text describing a surgical procedure. For example, physician documentation and associated medical coding can be displayed in the Report Panel 104”);
--receive and display, in a finding code […] panel displayed on the display device, finding codes from the input selected by the clinician for inclusion in the preliminary report (Morsch: Figures 2-3, 5, element 108, paragraph [0005], “a choice of medical codes associated with a medical procedure is provided. Also, a user selection of one of the medical codes is detected. Based on the detection, a visual indication of the user selection is generated”, paragraph [0041], “a medical coder can open up physician documentation or a patient record in the report panel 104 to perform coding of surgical procedures”, paragraphs [0043]-[0045], ““user-interactive display region (e.g., a code display area 108) can be implemented to display the medical codes associated with the physician documentation or the patient record (i.e., narrative text)… user selection of the codes displayed in the code grid area 108 activates the relevant portions of the body in one or more of the diagrams displayed in the vascular anatomy diagram panel 106… The code display area 108 can also enable the user to add a new procedure… the appropriate medical codes associated with the computed path(s) are returned and displayed in the code display area 108”. As well as, at least, paragraphs [0051]-[0052]. The Examiner interprets that selections are received and the selected codes are displayed);
one or more user selectable areas. In addition, a user selection of the one or more user selectable areas on the one or more anatomical diagrams is detected. Based on the detection, a textual description of the user selection is generated… medical codes can be obtained based on the user selections”. As well as at least, paragraphs [0035]-[0046]);
--update the displayed finding codes on the display device based on at least one of the clinician selected finding codes and physiological information (Morsch: Figures 2-3, 5, paragraph [0009], “The one or more user selectable regions can provide a visual indication of a user selection of the corresponding medical code”, paragraph [0045], “The code display area 108 can also enable the user to add a new procedure… the appropriate medical codes associated with the computed path(s) are returned and displayed in the code display area 108”, paragraph [0051], “GUI used to enable derivation of the medical codes based on the user selections… In the example shown in FIG. 5D, three CPT codes (36245, 36245, and 75724) are returned… The three CPT codes are also inserted into code display area 108”. As well as, at least, paragraph [0052]. Here the codes displayed are updated based on user selection or physiological information entered by the physician);
--receive one or more user inputs indicative of a selection of one or more of the displayed finding codes (Morsch: Figures 2-3, 5, element 108, paragraph [0005], “a choice of medical codes associated with a medical procedure is provided. Also, a user selection of one of the medical codes is detected”, paragraphs [0043]-[0045], ““user-interactive display region (e.g., a code display area 108) can be implemented to display the medical codes associated with the user selection of the codes displayed in the code grid area 108 activates the relevant portions of the body in one or more of the diagrams displayed in the vascular anatomy diagram panel 106… The code display area 108 can also enable the user to add a new procedure… the appropriate medical codes associated with the computed path(s) are returned and displayed in the code display area 108”. As well as, at least, paragraphs [0051]-[0052]); and […].
The Examiner notes that Morsch has been interpreted to teach:
--update the displayed finding codes on the display device based on at least one of the clinician selected finding codes and physiological information.
In the event that Morsch does not explicitly teach these features, De la Torre teaches these features at paragraphs [0014]-[0015], [0028], [0056]. The motivation to combine De la Torre within Morsch is to improve the accuracy of the coding process for documentation (De la Torre: paragraphs [0006]-[0011]).
Morsch may not explicitly teach (underlined below for clarity):
--receive and display, in a finding code suggestion panel displayed on the display device, finding codes from the input selected by the clinician for inclusion in the preliminary report;
--generate and display suggested finding codes for potential inclusion in the preliminary report based on an anatomical region addressed by the preliminary report […];
De la Torre teaches a system to assist physicians in assessing and evaluation patient data for diagnosis (i.e., creating structural reports of physiological data) (De la Torre: Figures 3-5, 8, paragraphs [0013]-[0015], [0028]-[0033]), [0054]-[0063], in which
--receive and display, in a finding code suggestion panel displayed on the display device, finding codes from the input selected by the clinician for inclusion in the preliminary report (De 
--generate and display suggested finding codes for potential inclusion in the preliminary report based on an anatomical region addressed by the preliminary report […] (De la Torre: paragraphs [0014]-[0015], “If the condition suggested by the data is not already on a Problem List… When the problem is added… The problem is captured in language that can be used by the medical record coders… the rules engine device can suggest the provider add a problem to the patient's Problem List. The rules engine device takes patient data and observations, evaluates a list of rules for possible matches, and then creates and sends notices of potential problems to be displayed to the healthcare provider.”, paragraph [0056], “whenever a lab value, medication order, or similar clinical data element is entered into the HIS 102, the new values pass through to the rules engine 120, which is designed specifically to search for all qualifying probable diagnosis codes. Any and all potential diagnosis codes that should be reviewed by the patient's physician are sent to the HIS 102 and appear on the physician's notification list… The physician can review the proposed possible diagnosis codes and easily add them to the patient's record by clicking an "Add" button”);
Morsch and De la Torre may not explicitly teach (underlined below for clarity):
and finding codes already selected for inclusion in the preliminary report;
--generate a completed report from the selected displayed finding codes to assess a state of a patient.
Spitznagel teaches generate and display suggested finding codes for potential inclusion in the preliminary report based on an anatomical region addressed by the preliminary report and finding codes already selected for inclusion in the preliminary report (: Figure 7, paragraphs [0108]-[0110], “automatically analyze medical documentation for a patient encounter to interpret the document text and derive standardized codes hypothesized to be applicable to the patient encounter. The automatically derived codes may then be suggested to the human coder… access coding rules corresponding to the standardized code set(s) and apply the coding rules to extracted medical facts to derive the corresponding codes… provide a user interface via which the automatically suggested codes may be reviewed by a user Such as a medical coder”, paragraph [0114]-[0116], “allows the user to accept or reject each of the automatically suggested codes”, paragraph [0120], “’use additional code' rules: one indicating that an encounter to which code 481 is assigned should also have a code to identify the infectious organism causing the patient's Lobar pneumonia, and one indicating that an encounter to which code 482.8 is assigned should also have a code to identify the bacteria causing the pneumonia. It should be appreciated that these are just particular examples, and other types of coding rules are also possible within a code book”. The Examiner notes the codes suggested by the CAC system are based on the coding rules, which include a “use additional code” rule which reads on displaying suggested finding codes based already selected codes);
generate a completed report from the selected displayed finding codes to assess a state of a patient (: paragraph [0058], “generating medical reports”, paragraph [0141], “When the user is satisfied with the finalized sequence of codes, exemplary screen 800 provides a button 810 for the codes to be saved, at which the coding process for the patient encounter becomes complete… the CAC system may compare the finalized sequence of codes with stored coding rules… once saved, the finalized sequence of codes may be sent to other processes such as billing and quality review”).
One of ordinary skill in the art before the art before the effective filing date would have found it obvious to include updating the displayed codes in response to user selection of codes as taught by Spitznagel within the code selection for a medical report as taught by Morsch and De la Torre with the motivation of “gain[ing] targeted coding instruction that is immediately relevant to codes suggested or being considered for a particular patient encounter” (Spitznagel: paragraph [0120]).

Regarding (Previously Presented) claim 2, Morsch, De la Torre and Spitznagel teaches the limitations of claim 1, and further teaches including at least one memory configured to store finding codes (Morsch: paragraph [0009], “The system can include a data storage device communicatively coupled to the one or more computer systems. The one or more computer systems can be obtain medical codes stored in the data storage device based on the user selections”. Also see, at least, De la Torre: paragraph [0032]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 5, Morsch, De la Torre and Spitznagel teaches the limitations of claim 1, and further teaches wherein the finding code suggestion panel includes: one or more suggested finding codes (Morsch: Figures 2-3, 5, element 108, paragraphs [005], [0041], [0043]-[0045], [0051]-[0052]. Also see at least, De la Torre: paragraph [0055]-[0056], “”The physician is alerted the next time she signs onto the HIS 102 that new items have been added to their notification list. The physician can review the proposed possible diagnosis codes); and
--one or more adoption buttons corresponding to the one or more suggested finding codes by which the clinician selects one or more of the suggested finding codes (Morsch: Figure 3, and paragraphs [0044]-[0045]; De la Torre: paragraph [0056], “The physician can review the proposed possible diagnosis codes and easily add them to the patient's record by clicking an "Add" button”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 6, Morsch, De la Torre and Spitznagel teaches the limitations of claim 1, and further teaches wherein the one or more suggested finding codes include a code component and a textual component (Morsch: paragraph [0008], “The graphical user interface includes a text display region to display textual descriptions associated with a medical procedure. The graphical user interface also includes a medical code display region to display user selectable medical codes corresponding to the displayed textual descriptions”, paragraph [0041], “Code sets, such as CPT® and ICD-9-CM, provide a system of numeric or alphanumeric codes each with a standard definition and are used for both administrative and clinical purposes”).


Regarding (Previously Presented) claim 7, Morsch, De la Torre and Spitznagel teaches the limitations of claim 1, and further teaches wherein the one or more suggested finding codes include at least one of a binary statement finding code, a multiple-choice statement finding code, and a measurement statement finding code (De la Torre: paragraph [0056], “The physician is alerted the next time she signs onto the HIS 102 that new items have been added to their notification list. The physician can review the proposed possible diagnosis codes”, paragraph [0061], “Example alerts may include such text as: "This patient has hyperglycemia with widened Anion Gap consistent with DKA.”; "This patient has a Creatinine greater than 1.5 or an increase of greater than 0.5 mg/di since last test"; and "This patient has Hypoxemia or a Respiratory Acidosis with pC02 greater than 50 mmHg."”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 9, Morsch, De la Torre and Spitznagel teaches the limitations of claim 1, and further teaches wherein the one or more processors are configured to receive physiological information includes at least one of patient physiological imaging information, patient records, patient finding codes, patient structured reports, and stored finding code patterns (Morsch: paragraph [0006], “anatomical diagrams associated with a medical procedure are provided”, paragraphs [0027]-[0028], “The NLP engine 120 is designed to recognize, extract, and codify surgical procedures… by accessing the database of vascular anatomy data 142”, paragraph [0041], “a medical coder can open up physician documentation or a patient record in the report panel 104 to perform coding of surgical procedures”. As well 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 10, Morsch, De la Torre and Spitznagel teaches the limitations of claim 1, and further teaches wherein the one or more processors are configured to generate the one or more suggested finding codes using the received physiological information by at least one of a rule-driven implementation and a data-driven implementation (De la Torre: paragraph [0013], “the present technology has a rules-based interface between clinical diagnosis and co-morbidity assessment, where a co-morbidities assessment rules engine evaluates real-time patient data for potential diagnoses”, paragraph [0038], “The healthcare device 100 includes a rules engine 120 that applies knowledge based rules stored in a rules database 122”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 12, Morsch, De la Torre and Spitznagel teaches the limitations of claim 1, and further teaches wherein the display further comprises at least one of an imaging panel and a narrative report (Morsch: Figures 2-3, 5, elements 104, 106, and paragraph [0039], ‘The GUI 200 includes two user-interactive areas 104 and 106. The first user-interactive area 104, labeled in FIG. 2 as Report Panel, is designed to display narrative text describing a surgical procedure… The second user-interactive area 106, labeled in FIG. 2 as 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 13, Morsch, De la Torre and Spitznagel teaches the limitations of claim 11, and further teaches wherein the preliminary report is a structured report including one or more anatomical summaries (Morsch: Figures 2-3, 5, element 104, and paragraph [0039], “The GUI 200 includes… user-interactive area 104, labeled in FIG. 2 as Report Panel, is designed to display narrative text describing a surgical procedure”. As well as, at least, paragraphs [0051]-[0052]); 
--wherein the anatomical summaries include the textual components  of the selected finding codes from a structured reporting panel (Morsch: Figures 2-3, 5, element 108, paragraph [0028], “the NLP engine 120 is designed to generate a narrative text template of a surgical procedure”, and paragraph [0043], “user-interactive display region (e.g., a code display area 108) can be implemented to display the medical codes associated with the physician documentation or the patient record (i.e., narrative text)”. As well as, at least, paragraphs [0026]-[0029], [0035]]-[0039], [0052]; De la Torre paragraphs [0054]-[0063]. The Examiner interprets that the full narrative text is displayed in Figures 2-3, 5, element 104, and a textual description accompanies the recommended codes in element 108 of the figures).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 14: 
	Claim(s) 14 is/are analogous to Claim(s) 1, thus Claim(s) 14 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

Regarding (Previously Presented) claims 15:
	Claim(s) 15 is/are analogous to Claim(s) 6, thus Claim(s) 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6.

Regarding (Previously Presented) claim 17:
	Claim(s) 17 is/are analogous to Claim(s) 10, thus Claim(s) 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 10.

Regarding (Previously Presented) claim 22:
Claim(s) 22 is/are analogous to Claim(s) 9, thus Claim(s) 22 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 9.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2009/0070140 (hereafter “Morsch”), U.S. Patent App. No. 2015/0278457 (hereafter “De la Torre”) and U.S. Patent App. No. 2015/0356646 (hereafter “Spitznagel”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2015/0320365 (hereafter “Schulze”).

Regarding (Previously Presented) claim 4, Morsch, De la Torre and Spitznagel teaches the limitations of claim 1, and further teaches wherein the finding code suggestion panel (28A/28B) includes one of a persistent finding code suggestion panel (28A) and a […overlaid..] displayed to overlay the report panel 104 or can be positioned directly below the report panel 104… the codes may be displayed as annotations on the anatomy diagrams”. Also see at least, De la Torre: paragraph [0055]-[0056]. The Examiner notes that an overlay is in line with applicant’s specification page 5, paragraph 2).
	Morsch, De la Torre and Spitznagel may not explicitly teach:
	--a transient finding code suggestion panel (28B).
	Schulze teaches a system for decision support to capture descriptive information about a patient as codes in a report (Schulze: Figures 2-8, and paragraphs [0006]-[0026], [0078], [0094]-[0103], [0164]), in which
	--a transient finding code suggestion panel (28B) (Schulze: Figures 3, 3A, paragraph [0026], “real-time feedback includes notifications associated with syndromes or common co-morbidities suggested by the user's capturing of certain uniform descriptive information about the state of the subject”, paragraph [0098], “The worklist 300 can also include derived fields, e.g., fields automatically generated by an active template, such as ICD-9/10 codes”, and paragraph [0103], “an additional filter 352 is provided, e.g., popped up in the interface. Referring to FIG. 3A, as an example, the pop-up window 354”).
One of ordinary skill in the art before the effective filing date would have found it obvious to use transient windows as taught by Schulze with the system of overlaying suggested codes for guiding a clinician through creating a report as taught by Morsch, De la Torre and Spitznagel with the motivation of “improve[ing] a user's efficiency.” (Schulze: paragraph [0142]).


	Regarding (Previously Presented) claim 8, Morsch, De la Torre and Spitznagel teaches the limitations of claim 1, and further teaches wherein the structured reporting panel comprises: one or more anatomical submenus (Morsch: Figures 2-3, 5, element 106, and paragraph [0039], “The vascular anatomy diagram panel 106 can include various user-selectable GUI objects for providing additional user-interactive diagrams. For example, the vascular anatomy diagram panel 106 can be bordered by user-selectable thumbnail-sized icons that represent the available anatomy diagrams”); […]; and
--one or more adopted finding codes (Morsch: Figures 2-3, 5, element 108, and paragraph [0051]-[0052], “GUI used to enable derivation of the medical codes based on the user selections within the vascular anatomy diagram… three CPT codes (36245, 36245, and 75724) are returned from the route mapper 130 and annotated onto the anatomy diagram. The three CPT codes are also inserted into code display area 108”. These codes have been selected (“adopted”) and are displayed).
Morsch, De la Torre and Spitznagel may not explicitly teach:
--one or more aspect submenus;
--one or more drop-down menus;
--one or more suggested finding code generation buttons;
	Schulze teaches a system for decision support to capture descriptive information about a patient as codes in a report (Schulze: Figures 2-8, and paragraphs [0006]-[0026], [0040], [0078], [0094]-[0103], [0125], [0132]-[0134], [0164], [0172]), which comprises
--one or more aspect submenus (Schulze: Figures 5, 7, paragraph [0132]-[0134], “The template elements can structured into categories including technique 504, comparison 506, 
--one or more drop-down menus (Schulze: Figure 6, paragraph [0040], “an example of a drop down menu in a template selection interface”);
--one or more suggested finding code generation buttons (Schulze: Figure 7, paragraphs [0017]-[0018], “links to decision support elements associated with the attributes… A user can invoke one or more of the decision support elements and, in response to an invocation of one of the decision support elements, corresponding interactive controls of the state determining facility are updated automatically. Decision support elements are automatically appended to a report generated by the state determining facility”);
The motivation to combine is the same as in claim 4, incorporated herein.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2009/0070140 (hereafter “Morsch”), U.S. Patent App. No. 2015/0278457 (hereafter “De la Torre”) and U.S. Patent App. No. 2015/0356646 (hereafter “Spitznagel”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2010/0250236  (hereafter “Jagannathan”).

Regarding (Previously Presented) claim 23, Morsch, De la Torre and Spitznagel teaches the limitations of claim 14, but may not explicitly teach wherein one or more processors are configured to generate the one or more suggested finding codes by automatically recognizing 
Jagannathan teaches wherein one or more processors are configured to generate the one or more suggested finding codes by automatically recognizing finding code patterns in the physiological information and finding codes entered into the preliminary report (paragraphs [0038]-[0039], “evaluates the extracted information to determine an associated code for each extracted item of information… evaluates the extracted information to determine an associated code for each extracted item of information. Each abstracted information type is linked to a particular code standard… Each extracted information item can be mapped to a code using pattern matching and searching algorithms. Linker module 115 searches a database of codes and terminologies, and a match may be found using pattern matching”, paragraph [0044], “All the pattern matches are shown in a search results pane 401, and the selected code is shown in a details pane 402”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using pattern recognition to present suggested codes as taught by Jagannathan with the analysis of physiological and codes to determine suggested finding codes as taught by Morsch, De la Torre and Spitznagel with the motivation of improving identification of suggested codes (paragraphs [0003]-[0004]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2009/0070140 (hereafter “Morsch”), in view of U.S. Patent App. No. 2015/0278457 (hereafter “De la Torre”), in view of U.S. Patent App. No. 2015/0356646 (hereafter .

Regarding (Currently Amended) claim 24, Morsch teaches an […] reporting workstation configured to guide a clinician to address unaddressed aspects in a cardiology report (Morsch: Figures 1-3, 5, paragraph [0026], “FIG. 1 is a functional diagram illustrating a system 100 for providing a visual aid during physician documentation generation and/or medical coding of a medical procedure”. The Examiner notes that documentation of a medical procedure is creation of a report, and further the visualization contains a report section, Figures 2-3, 5, element 104. The Examiner further notes as shown in Figure 5, and paragraphs [0029]-[0030], the report is for a cardiology report related to the aorta), the […] reporting workstation comprising:
--a display device; at least one user input device including at least a one of a keyboard, a mouse, and a touch overlay on the display device (Morsch: Figure 1B, elements 150, 164, 166, and paragraphs [0032]-[0033], “the visual system 100 implemented as software or a set of machine executable instructions executing on a computer system 150… The computer system can optionally include other peripheral devices, such as an input device 164 and a display device 166… An input device can include a keyboard, a mouse, a touch pad and other suitable user interface devices”. See also, paragraphs [0008], [0014]); and
--one or more computer processors (Morsch: Figure 1B, element 152, and paragraph [0032]-[0033], “The computer system 150 includes a central processing unit (CPU) 152”) configured to:
anatomical diagrams associated with a medical procedure are provided”, paragraphs [0027]-[0028], “The NLP engine 120 is designed to recognize, extract, and codify surgical procedures… by accessing the database of vascular anatomy data 142”, paragraph [0041], “a medical coder can open up physician documentation or a patient record in the report panel 104 to perform coding of surgical procedures”. As well as, at least, paragraphs [0025], [0035]-[0036], [0052]. The Examiner notes the medical documentation associated with a medical procedure accessed by the system on a database is similar to how applicant describes receiving the physiological information on page 4, paragraph 4, and what the physiological information on page 12, paragraph 3 of applicant’s specification (in particular patient records or images/diagrams));
--present […] images […] in an imaging panel displayed on the display device (Morsch: Figures 2-3, 5, element 106, paragraph [0039], “user-interactive area 106, labeled in FIG. 2 as Vascular Anatomy Diagram Panel, is designed to display visual diagrams… For example, the vascular anatomy diagram panel 106 displays various anatomically correct diagrams for different body areas at varying levels of detail”);
--present a preliminary report in a reporting panel displayed on the display device (Morsch: Figures 2-3, 5, element 104, paragraph [0008], “provide a graphical user interface. The graphical user interface includes a text display region to display textual descriptions associated with a medical procedure. The graphical user interface also includes a medical code display region to display user selectable medical codes corresponding to the displayed textual descriptions. The graphical user interface includes a diagram display region to display one or more anatomical diagrams associated with a medical procedure. At least one diagram includes one or more user selectable regions corresponding to the user selectable medical codes”, an exemplary visual layout of a graphical user interface (GUI) 200. The GUI 200 enables bi-directional communication between the user and the system with natural language processing functions to provide documentation and coding of medical procedures, such as interventional surgical procedures… for purposes of coding or documentation. The NLP Engine 120 assigns medical codes from narrative text using techniques… the NLP Engine 120 is capable of recognizing, extracting, and codifying”, paragraph [0039], “The first user-interactive area 104, labeled in FIG. 2 as Report Panel, is designed to display narrative text describing a surgical procedure. For example, physician documentation and associated medical coding can be displayed in the Report Panel 104”. As well as, at least, paragraphs [0026]-[0029], [0039]);
--present […] finding codes in a finding code […] panel displayed on the display device based on an anatomical region addressed by the preliminary report […]; receive, via the at least one user input device, selection of finding codes from the […] finding codes presented in the finding code […] panel and including the selected finding codes in the preliminary report displayed in the reporting panel (Morsch: Figures 2-3, 5, element 108, paragraph [0005], “a choice of medical codes associated with a medical procedure is provided. Also, a user selection of one of the medical codes is detected. Based on the detection, a visual indication of the user selection is generated”, paragraph [0041], “a medical coder can open up physician documentation or a patient record in the report panel 104 to perform coding of surgical procedures”, paragraphs [0043]-[0045], ““user-interactive display region (e.g., a code display area 108) can be implemented to display the medical codes associated with the physician documentation or the patient record (i.e., narrative text)… user selection of the codes displayed in the code grid area 108 activates the relevant portions of the body in one or more of the diagrams displayed in the vascular anatomy diagram panel 106… The code display area 108 can also enable the user to add a new procedure… the appropriate medical codes associated with the computed path(s) are returned and displayed in the code display area 108”. As well as, at least, paragraphs [0051]-[0052]. The Examiner interprets that selections are received and the selected codes are displayed in the report);
--update the […] finding codes presented in the finding code […] panel based on the finding codes included in the preliminary report (Morsch: Figures 2-3, 5, paragraph [0009], “The one or more user selectable regions can provide a visual indication of a user selection of the corresponding medical code”, paragraph [0045], “The code display area 108 can also enable the user to add a new procedure… the appropriate medical codes associated with the computed path(s) are returned and displayed in the code display area 108”, paragraph [0051], “GUI used to enable derivation of the medical codes based on the user selections… In the example shown in FIG. 5D, three CPT codes (36245, 36245, and 75724) are returned… The three CPT codes are also inserted into code display area 108”. As well as, at least, paragraph [0052]. Here the codes displayed are updated based on user selection or physiological information entered by the physician);
--receive one or more user inputs indicative of a selection of one or more of the displayed finding codes; and […] (Morsch: Figures 2-3, 5, element 108, paragraph [0005], “a choice of medical codes associated with a medical procedure is provided. Also, a user selection of one of the medical codes is detected”, paragraphs [0043]-[0045], ““user-interactive display region (e.g., a code display area 108) can be implemented to display the medical codes associated with the physician documentation or the patient record (i.e., narrative text)… user selection of the codes displayed in the code grid area 108 activates the relevant portions of the body in one or more of the diagrams displayed in the vascular anatomy diagram panel 106… The code display area 108 can also enable the user to add a new procedure… the appropriate medical codes associated with the computed path(s) are returned and displayed in the code display area 108”. As well as, at least, paragraphs [0051]-[0052]).
Morsch may not explicitly teach (underlined below for clarity):
--present suggested finding codes in a finding code suggestion panel displayed on the display device based on an anatomical region addressed by the preliminary report […]; receive, via the at least one user input device, selection of finding codes from the suggested finding codes presented in the finding code suggestion panel and including the selected finding codes in the preliminary report displayed in the reporting panel;
--update the suggested finding codes presented in the finding code suggestion panel based on the finding codes included in the preliminary report;
De la Torre teaches a system to assist physicians in assessing and evaluation patient data for diagnosis (i.e., creating structural reports of physiological data) (De la Torre: Figures 3-5, 8, paragraphs [0013]-[0015], [0028]-[0033]), [0054]-[0063], in which
--present suggested finding codes in a finding code suggestion panel displayed on the display device based on an anatomical region addressed by the preliminary report […]; receive, via the at least one user input device, selection of finding codes from the suggested finding codes presented in the finding code suggestion panel and including the selected finding codes in the preliminary report displayed in the reporting panel (De la Torre: paragraphs [0014]-[0015], “If the condition suggested by the data is not already on a Problem List… When the problem is added… The problem is captured in language that can be used by the medical record coders… the rules engine device can suggest the provider add a problem to the patient's Problem List. The rules engine device takes patient data and observations, evaluates a list of rules for possible matches, and then creates and sends notices of potential problems to be displayed to the healthcare provider.”, paragraph [0056], “whenever a lab value, medication order, or similar clinical data element is entered into the HIS 102, the new values pass through to the rules engine 120, which is designed specifically to search for all qualifying probable diagnosis codes. Any and all potential diagnosis codes that should be reviewed by the patient's physician are sent to the HIS 102 and appear on the physician's notification list… The physician can review the proposed possible diagnosis codes and easily add them to the patient's record by clicking an "Add" button”. Also see, paragraphs [0033], [0054]-[0062], [0078]);
--update the suggested finding codes presented in the finding code suggestion panel based on the finding codes included in the preliminary report (De la Torre: paragraph [0028], “a rules engine that reviews the EMR and updates the "Problem List."”. Also see, paragraphs [0014]-[0015], [0056]); 
One of ordinary skill in the art before the effective filing date would have found it obvious to include generating and displaying suggestions for codes for inclusion as taught by De la Torre within the system of guiding a coder through creating a structural report as taught by Morsch with the motivation of improving the accuracy of the coding process for documentation (De la Torre: paragraphs [0006]-[0011]).
Morsch and De la Torre may not explicitly teach (underlined below for clarity):
--present suggested finding codes in a finding code suggestion panel displayed on the display device based on an anatomical region addressed by the preliminary report and finding codes already selected for inclusion in the preliminary report;
generate a completed report from the selected displayed finding codes to assess a state of a patient.
Spitznagel teaches present suggested finding codes in a finding code suggestion panel displayed on the display device based on an anatomical region addressed by the preliminary report and finding codes already selected for inclusion in the preliminary report (: Figure 7, paragraphs [0108]-[0110], “automatically analyze medical documentation for a patient encounter to interpret the document text and derive standardized codes hypothesized to be applicable to the patient encounter. The automatically derived codes may then be suggested to the human coder… access coding rules corresponding to the standardized code set(s) and apply the coding rules to extracted medical facts to derive the corresponding codes… provide a user interface via which the automatically suggested codes may be reviewed by a user Such as a medical coder”, paragraph [0114]-[0116], “allows the user to accept or reject each of the automatically suggested codes”, paragraph [0120], “’use additional code' rules: one indicating that an encounter to which code 481 is assigned should also have a code to identify the infectious organism causing the patient's Lobar pneumonia, and one indicating that an encounter to which code 482.8 is assigned should also have a code to identify the bacteria causing the pneumonia. It should be appreciated that these are just particular examples, and other types of coding rules are also possible within a code book”. The Examiner notes the codes suggested by the CAC system are based on the coding rules, which include a “use additional code” rule which reads on displaying suggested finding codes based already selected codes);
--generate a completed report from the selected displayed finding codes to assess a state of a patient (: paragraph [0058], “generating medical reports”, paragraph [0141], “When the user is satisfied with the finalized sequence of codes, exemplary screen 800 provides a button 810 for 
One of ordinary skill in the art before the art before the effective filing date would have found it obvious to include updating the displayed codes in response to user selection of codes as taught by Spitznagel within the code selection for a medical report as taught by Morsch and De la Torre with the motivation of “gain[ing] targeted coding instruction that is immediately relevant to codes suggested or being considered for a particular patient encounter” (Spitznagel: paragraph [0120]).
Morsch, De la Torre and Spitznagel may not explicitly teach (underlined below for clarity):
--An echocardiogram reporting workstation configured to guide a clinician to address unaddressed aspects in a cardiology report, the echocardiogram reporting workstation comprising:
--receive physiological information including at least an echocardiogram;
St. Martin teaches a system for allowing a physician to create a structured echocardiogram report or an echo report via guiding a doctor through the report creation process (St. Martin: Figure 12, paragraphs [0007]-[0011]), in which
--An echocardiogram reporting workstation configured to guide a clinician to address unaddressed aspects in a cardiology report (St. Martin: Figure 12, paragraphs [0007]-[0011], “allowing a physician to create a complete and well-organized medical report describing an echocardiogram (an echo report)… quickly and easily guides the doctor through the various echocardiogram reporting workstation comprising:
--receive physiological information including at least an echocardiogram (St. Martin: paragraphs [0018]-[0019], “generating a medical report from an echocardiogram for a patient… gain access to said database and the echocardiogram measurements for a patient”); 
One of ordinary skill in the art before the effective filing date would have found it obvious to include structured reporting for echocardiograms as taught by St. Martin within the structured reporting and code suggesting as taught by Morsch, De la Torre and Spitznagel with the motivation of “quickly and easily guides the doctor through the various areas of the heart which merit comment on the echo report” (St. Martin: paragraph [0007]).
Morsch, De la Torre, Spitznagel and St. Martin may not explicitly teach (underlined below for clarity):
--present echocardiogram images from the echocardiogram in an imaging panel displayed on the display device;
Stroup teaches present echocardiogram images from the echocardiogram in an imaging panel displayed on the display device (Stroup: Figure 15, paragraph [0150], “echocardiogram 380 communicated to and presented by the heart lab tab 304 is illustrated in FIG. 15… choose between several images and manipulate the image 380 currently displayed”);
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2009/0070140 (hereafter “Morsch”), U.S. Patent App. No. 2015/0278457 (hereafter “De la Torre”), U.S. Patent App. No. 2015/0356646 (hereafter “Spitznagel”), U.S. Patent App. No. 2006/0247545 (hereafter “St. Martin”) and U.S. Patent App. No. 2007/0016440 (hereafter “Stroup”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2008/0004505 (hereafter “Kapit”; already of record in IDS).

Regarding (Previously Presented) claim 25, Morsch, De la Torre, Spitznagel, St. Martin and Stroup teaches the limitations of claim 24, but may not explicitly teach wherein the updating of the suggested finding codes based on the finding codes included in the preliminary report includes updating the suggested finding codes to be limited to finding codes whose conditional probability P(B|A1, ... ,An) is greater than a threshold, where A1, ... ,An are the finding codes included in the preliminary report and B denotes a suggested finding code.
Kapit teaches wherein the updating of the suggested finding codes based on the finding codes included in the preliminary report includes updating the suggested finding codes to be limited to finding codes whose conditional probability P(B|A1, ... ,An) is greater than a threshold, where A1, ... ,An are the finding codes included in the preliminary report and B denotes a The confidence associated with an ICD code is an estimate of Pr(icd=i|Fi); that is, the conditional probability that, given this combination of features, the ICD code associated with this evidence is 'i.'”,  paragraphs [0061]-[0063], “every code reported in the chart must pass a confidence threshold”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a conditional probability and a threshold to determine medical codes with the presentation of suggested finding codes as taught by Morsch, De la Torre, Spitznagel, St. Martin and Stroup with the motivation of “the accuracy and consistency of the results may be greatly improved” (Kapit: paragraphs [0065]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2009/0070140 (hereafter “Morsch”), U.S. Patent App. No. 2015/0278457 (hereafter “De la Torre”), U.S. Patent App. No. 2015/0356646 (hereafter “Spitznagel”), U.S. Patent App. No. 2006/0247545 (hereafter “St. Martin”) and U.S. Patent App. No. 2007/0016440 (hereafter “Stroup”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2005/0228815 (hereafter “Carus”).

Regarding (Previously Presented) claim 26, Morsch, De la Torre, Spitznagel, St. Martin and Stroup teaches the limitations of claim 24, but may not explicitly teach wherein the 
Carus teaches wherein the updating of the suggested finding codes based on the finding codes included in the preliminary report includes updating the suggested finding codes based on information value of the suggested finding codes given the finding codes included in the preliminary report (Carus: paragraph [0059], “The ICD-9 classification may return a number of codes associated with particular treatments or medical problems… Once the codes have been returned based on the mapping of the normalized generic data, the codes may be ranked based on a scoring of the normalized data against the predetermined classification scheme. Based on the scoring, the user may be presented with feedback, such as, for example, a pop-up window that presents then-best ranked codes”. The Examiner notes the breath of the term information value is taught by a score, and presenting the best ranked codes (i.e., most information value)).
One of ordinary skill in the art before the effective filing would have found it obvious to include using an information value to update the codes displayed as taught by Carus with the updating of codes in the preliminary report as taught by Morsch, De la Torre, Spitznagel, St. Martin and Stroup with the motivation of improving efficiency and reduced error rates (Carus: paragraphs [0012]-[0014]).

Response to Arguments
Applicant’s arguments filed 24 August 2020 have been fully considered but are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear in the response filed on 24 August 2020.

Rejections under 35 U.S.C § 101
Regarding the rejection of claims 1-2, 4-15, 17, 22-26, the Examiner has considered Applicant’s arguments; however the arguments are not persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Applicant argues:
Claim 1, for example, is amended to recite (among other features) that the suggested finding codes are used to generate a completed report to assess a state of a patient… claim 1 is directed to the practical application of generating a report to determine which treatment is necessary for the respective patient. Accordingly, claim 1 recites a practical application and is therefore patent eligible under Prong 2 of step 2A… Thus, the present claims are directed to effecting a particular treatment or prophylaxis for a disease or medical condition, and thus are patient-eligible under the 2019 Guidance… claim 24 is explicitly tied to the practical application of an echocardiogram reporting workstation, which is improved by being configured to guide a clinician to address unaddressed aspects in a cardiology report. Claim 24 is thus directed to the practical application of an echocardiogram reporting workstation, ·which is improved by being configured to guide a clinician to address unaddressed aspects in a cardiology report… The improvement recited in claim 24 alleviates this difficulty by updating the suggested finding codes presented in the finding code suggestion panel based on the finding codes included in the preliminary report… This is not a certain method of organizing human activity, but rather is an improvement in a practical device used ubiquitously in hospitals in order for clinicians to generate echocardiogram reports, which substantially improves efficiency

The Examiner respectfully disagree.
	It is respectfully submitted, that the creation of the report is not an additional element, the creation of the report is the generic hardware components creating a determination of a treatment for a practitioner to use to treat a patient which is organization of the user’s activity in determining how the practitioner will treat the patient. The claim does not claim treating the 
	With respect to the echocardiogram, it is respectfully submitted that claim 24 although limited to an echocardiogram is still not a particular treatment. The determination and presentation of suggested finding codes is determination of data for user interaction with generic hardware components which as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”, therefore as the claims as a whole is simply a user interacting with generic hardware components to perform structured reporting (which is a human activity), the claims are directed to an abstract idea.

Rejections under 35 U.S.C § 103
Regarding claims 1-2, 4-15, 17, 22-26, the Examiner has considered the applicant’s arguments; however the arguments are not persuasive as addressed herein via the new grounds of rejection as necessitated by amendment. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Claim 1 and 14
Applicant argues:
this cited portion of Morsch does not disclose that the suggested finding codes are selected based on finding codes already selected for inclusion in the preliminary report, as recited in claim 1.

The Examiner respectfully disagrees.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.E.L./Examiner, Art Unit 3626  


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626